Citation Nr: 9932333	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  94 - 33 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
folliculitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served honorably on active duty from January 1968 
to January 1972, 
including tours of duty in the Republic of Vietnam from March 
1969 to April 1970 and from September 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1993 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  That decision granted service 
connection for folliculitis, evaluated as 10 percent 
disabling.  The veteran entered a timely Notice of 
Disagreement in January 1994, seeking a rating in excess of 
10 percent for that disability.  

This case was previously before the Board in July 1997 and in 
September 1998, and was remanded to the RO on both occasions 
for completion of actions set out in full in those Remand 
orders.  In addition, those Remand orders contained a 
complete history of this and associated appeals, and that 
history will not be reiterated in this decision.  The Board's 
review shows that the actions directed on remand have been 
satisfactorily completed, and the case is now before the 
Board for further appellate consideration.  

In a Statement in Support of Claim submitted in June 1995, 
the veteran claimed entitlement to service connection for 
peripheral neuropathy and for benefits for birth defects in 
his minor son, Coty, both claimed as residual to AO exposure.  
The RO deferred adjudication of those claims pending issuance 
of new VA regulations governing the adjudication of AO 
claims.  When this case was before the Board in July 1997, it 
was noted that such regulations had since been issued, and 
those issues were referred to the RO for consideration.  
However, no action was taken by the RO in connection with 
those claims.  When this case came before the Board in 
September 1998, it was again noted that new VA regulations 
governing the adjudication of AO claims had been issued since 
receipt of the veteran's claims, and those issues were again 
referred to the RO for adjudication.  Thereafter, a rating 
decision of July 1999 denied the veteran's claims for service 
connection for peripheral neuropathy and for benefits for 
birth defects in his minor son, Coty, both claimed as 
residual to AO exposure.  No Notice of Disagreement or other 
response has been received from the veteran; however, it is 
noted that the appeals period with respect to those decisions 
remains open for a period of  one year after the date of 
notice to him of those determinations.  


FINDINGS OF FACT

1.  The veteran's appeal for a rating in excess of 10 percent 
for folliculitis is well-grounded because it represents an 
appeal from an initial assignment of a rating for that 
disability, the rating schedule provides for a higher rating, 
and the claim remains open.  

2.  The medical evidence of record prior to and on the 
effective date of the grant of service connection for 
folliculitis shows that such disability was manifested by 
multiple excoriated erythematous papules and pustules on the 
extremities and trunk, as well as tender and infected 
follicles in the right armpit and mid-posterior chest. 

3.  A report of VA general medical examination of the 
veteran, conducted in July 1991, revealed multiple papular 
lesions over the upper extremities and the body, with some 
slight eschars noted possibly due to scratching, and with no 
evidence of pustules, or cystic or other scarring.  The 
diagnosis was dermatological problem, diagnosis unknown.

4.  On VA dermatological examination in February 1993, the 
veteran's service-connected folliculitis was manifested by 
pruritic papules, starting as pustules, and hypopigmented 
scars diffusely over the shoulders, forearms, inner thighs, 
and posterior neck; with multiple excoriated pustules on the 
inner thighs, and excoriated papules of greater severity on 
the forearms, without remission.  

5.  Although the veteran underwent a VA dermatological 
examination in November 1995, the report of that examination 
is not associated with the claims folder and no improvement 
in the severity of the veteran's service-connected 
folliculitis is demonstrated by competent, contemporaneous 
medical evidence. 

6.  On VA dermatological examination in February 1998, the 
veteran's service-connected folliculitis was manifested by a 
chronic, long-standing skin problem characterized by itching 
and bumps, and a lichen field, with excoriated pustules and 
plaques on the arms and shoulders and back.  

7.  On VA dermatological examination in July 1999, the 
veteran's service-connected folliculitis was manifested by 
intermittent and constant pruritic lesions, excoriations, and 
disfiguring symptoms, covering 20 percent of his body surface 
area, and requiring ongoing treatment with antibiotics. 


CONCLUSIONS OF LAW

1.  The veteran appealed the initial assignment of a rating 
for folliculitis, and that claim continues to be well-
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991);  38 C.F.R., Part 4, § 4.118, Diagnostic 
Code 7814 (1999);  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  

2.  The schedular criteria for an increased rating of  30 
percent for folliculitis are met, effective June 13, 1991, 
and continuously thereafter.  38 U.S.C.A. § 1155, 5107(a) 
(West 1991);  38 C.F.R. § 3.321(b)(1), Part 4, § 4.118, 
Diagnostic Code 7814 (1999); Fenderson v. West, 12 Vet. App. 
119 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board 
notes that this case addresses the assignment of an initial 
rating for disability following an initial award of service 
connection for PTSD.  In such cases, the rule from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App.  119 (1999).  
Therefore, the Board will review the medical evidence of 
record as it pertains to the disability at issue from the 
date of the initial rating evaluation.  Fenderson, id.  

VA outpatient records dated in January 1991 show that the 
veteran had a tender and infected follicle in his right 
armpit of 10 days' duration, together with infected follicles 
in his mid-posterior chest.  He was prescribed antibiotics.

A report of VA general medical examination of the veteran, 
conducted in July 1991, revealed multiple papular lesions 
over the upper extremities and the body, with some slight 
eschars noted possibly due to scratching, and with no 
evidence of pustules, or cystic or other scarring.  The 
diagnosis was dermatological problem, diagnosis unknown.  The 
veteran canceled a scheduled VA dermatological examination.  

A report of admission examination in connection with an 
overnight stay at the VAMC, Jefferson Barracks, in September 
1991, described an erythematous rash (papular lesions) of the 
skin on the chest and back.  The clinical impression was skin 
rash.  

VA outpatient records dated in January 1991 show that the 
veteran had scattered erythremic follicular papules and 
pustules on the extremities and trunk, with excoriations.  He 
was prescribed medications to control the associated 
pruritus.

A personal hearing was held at the RO in November 1992 before 
a Hearing Officer.  The veteran testified as to the onset, 
severity, inservice treatment, and social and industrial 
impairment resulting from his skin disability.  He called 
attention to scars on his upper extremities, and testified 
that they resulted from big, open sores experienced and 
treated while in Vietnam.  He further testified that he was 
taken off the front line in Vietnam because his whole body 
was covered with sores and he couldn't wear a shirt or pants; 
that he was treated with Tetracycline both in service and on 
a regular basis since service; that he currently is 
prescribed Tetracycline and Cephalin; and that his lesions 
bleed on his bedclothes.  A transcript of the testimony is of 
record.   

A January 1993 letter from a private physician stated, in 
pertinent part, that the veteran had chronic dermatitis.  

A report of VA dermatological examination, conducted in 
February 1993, described pruritic papules seen diffusely on 
the accessible areas of the shoulders, forearms, inner 
thighs, and posterior neck, with a 2 cm. cyst on the central 
back.  Excoriations were seen on the forearms, as well as 
hypopigmented scars in the areas of the shoulders, forearms, 
inner thighs, and posterior neck.  The diagnoses were 
folliculitis with secondary excoriations; epidermal cyst, 
central back; no open comedones; and no cystic acne. 

Records obtained from the Social Security Administration 
(SSA) in February 1993 made no mention of a skin disorder 
except as reflected in copies of VA records.  

A Hearing Officer's decision, dated in March 1993, granted 
service connection for folliculitis based upon inservice 
notations of folliculitis and tinea, and findings of 
folliculitis on current VA dermatological examination.  

A rating decision of March 1992 implemented that decision, 
assigning a 10 percent evaluation for folliculitis, effective 
June 13, 1991.  The veteran entered a timely Notice of 
Disagreement in January 1994 seeking a rating in excess of 10 
percent for that disability, and a Statement of the case was 
issued in July 1994.  In his Substantive appeal (VA Form 1-
9), received at the RO in July 1994, the veteran requested a 
personal hearing at the RO.  

A personal hearing was held at the RO in November 1994 before 
Hearing Officer.  The veteran testified as to the nature, 
extent, severity, and social and industrial impairment 
resulting from his skin disability, as well as the 
medications taken for control of itching associated with that 
disability.  He testified that he could not get a job as a 
cook because of his skin; that nobody wanted to see their 
meals cooked by someone with open, bleeding sores; and that 
he could not get a Health Permit because of his skin 
disability.  He testified that his skin disorder affected his 
arms, legs, back, both legs, and buttocks; that it caused 
constant itching in the affected areas; and that it caused 
discolored scars.  A transcript of the testimony is of 
record.   

A Hearing Officer's decision, dated in January 1995, denied a 
rating in excess of 10 percent for folliculitis on the 
grounds that, while persistent folliculitis was clinically 
demonstrated, the evidence failed to demonstrate more 
extensive skin involvement producing lesions, marked 
disfigurement, exudates over a wide-ranging area, or recent 
treatment for that disorder.  A Supplemental Statement of the 
Case was issued in February 1995.  

A Supplemental Statement of the Case, issued in February 
1996, made reference to a current VA examination.  No such 
current examination report is associated with the claims 
folders.  

A report of vocational counseling in February 1996 states 
that the veteran's skin disorder limits the environment in 
which he can work and the type of work which he can perform.  

A July 1997 discharge summary from Memorial Hospital, a 
private medical facility in Bellville, Illinois, shows that 
the veteran was admitted for incision and drainage of an 
abscess at the right base of the neck.  The culture grew 
staph aureus sensitive to cephalosporins, and he was treated 
with antibiotics.  The incision and drainage site was clean 
and granulating on the day of discharge, although there was a 
surrounding zone of erythema and secondary folliculitis, 
without fluctuance.  The discharge diagnosis was neck abscess 
and folliculitis.  

A report of VA dermatological examination, conducted in 
February 1998, cited a history of a chronic, long-standing 
skin problem characterized by itching and bumps.  Findings on 
current examination revealed a lichen field with excoriated 
pustules and plaques on the arms, shoulders, and back.  A 
diagnosis of prurigo nodularis was offered, treatment was 
provided for the individual lesions and the itching, 
medications were prescribed, and the veteran was started on 
Amitriptyline.  

A report of VA dermatological examination, conducted in July 
1999, noted that the examiner had reviewed the veteran's 
medical records back to 1969.  He dated the onset of the 
veteran's diagnosed folliculitis to 1969, and indicated that 
such had been both intermittent and constant in its course.  
On examination, the veteran's symptoms included pruritus and 
disfigurement over 20 percent of the body surface area, with 
excoriations.  The primary lesion was due to folliculitis, 
exacerbated by PTSD.  Treatment with Tetracycline, and 
washing with benzoyl peroxide, were recommended.  Unretouched 
color photographs of the right arm showed multiple 
disfiguring scars covering the skin, and similar finding were 
revealed an a photograph of the veteran's back.  The 
diagnosis was folliculitis (excoriations). 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes (DC)  identify the 
various disabilities.  

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected folliculitis.  Because the instant appeal involves 
the adequacy on an initial rating evaluation, the Board has 
discussed the evidence in its entirety as it pertains to the 
disability at issue.  

VA's Schedule for Rating Disabilities provides that 
Leishmaniasis, americana (mucocutaneous, espundia) (DC 7807);  
Leishmaniasis, old world (cutaneous, oriental sore) (DC 
7808);  Lupus erythematosus, discoid (Not to be combined with 
ratings under diagnostic code 6350.) (DC 7809);  Pinta (DC 
7810); Verruga peruana (DC 7812); Dermatophytosis (DC 7813); 
Tinea barbae (DC 7814); Pemphigus (DC 7815); Psoriasis (DC 
7816); Dermatitis exfoliativa (DC 7817); New growths, 
malignant, skin (DC 7818); and New growths, benign, skin (DC 
7819) will be rated as for eczema, unless otherwise provided, 
with ratings dependent on location, extent, and repugnant or 
otherwise disabling character of manifestations.  

The veteran's service-connected folliculitis is currently 
rated under  38 C.F.R. Part 4, § 4.118, Diagnostic Code 7814 
(1999) (tinea barbae), and has been rated under that DC since 
the original rating evaluation.  Since all similar skin 
diseases having diagnostic codes between 7807 and 7819 are 
rated on the basis of the criteria provided for eczema, the 
Board finds that the evaluation for the veteran's chronic 
skin disability would not increase as a result of evaluation 
under any other diagnostic code for skin disease or 
disability.  To that point, the Board notes that the veteran 
does not have burn scars (DC 7800-7802).  Superficial scars 
which are poorly nourished with repeated ulceration, or those 
which are tender and painful on objective demonstration carry 
a maximum rating of 10 percent under DC 7803 and DC 7804.  
Rating the veteran's scars on the basis of limitation of the 
part affected would not produce a compensable rating under DC 
7805. 

A 50 percent evaluation is assigned for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when exceptionally repugnant; a 
30 percent evaluation is assigned for eczema with exudation 
or constant itching, extensive lesions, or marked 
disfigurement; a 10 percent evaluation is assigned for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area; and a zero percent rating 
is assigned for eczema with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.

The record in this case shows that on the effective date of 
the grant of service connection for folliculitis, such 
disability was manifested by multiple excoriated erythematous 
papules on the arms and shoulders; as well as tender and 
infected follicles in the right armpit and mid-posterior 
chest.  On VA general medical examination in July 1991, 
multiple papular lesions over the upper extremities and the 
body, with eschars noted possibly due to scratching, while on 
VA dermatological examination in February 1993, the veteran's 
service-connected folliculitis was manifested by pruritic 
papules, starting as pustules, and hypopigmented scars 
diffusely over the shoulders, forearms, inner thighs, and 
posterior neck; with multiple excoriated pustules on the 
inner thighs, and excoriated papules of greater severity on 
the forearms, without remission.  

Thereafter, the record is devoid of any report of VA 
dermatological examination to assess the severity of the  
veteran's service-connected folliculitis until February 1998, 
and no improvement in the severity of that disability is 
demonstrated by competent, contemporaneous medical evidence.  
On VA dermatological examination in February 1998, the 
veteran's service-connected folliculitis was manifested by a 
chronic, long-standing skin problem characterized by itching 
and bumps, and a lichen field, with excoriated pustules and 
plaques on the arms and shoulders and back.  It was noted 
that the examiner did not review the claims folder or the 
medical record, and another examination was requested.  

On VA dermatological examination in July 1999, the examiner 
indicated that the veteran's diagnosed folliculitis had been 
both intermittent and constant in its course since 1969.  On 
examination, the veteran's symptoms included pruritus and 
disfigurement over 20 percent of the body surface area, with 
excoriations.  The primary lesion was due to folliculitis, 
exacerbated by PTSD.  Unretouched color photographs of the 
right arm showed multiple disfiguring scars covering the 
limb, and similar finding were revealed in a photograph of 
the veteran's back.  The diagnosis was folliculitis 
(excoriations).  

Based upon the foregoing, the Board finds that the evaluation 
of the veteran's service-connected folliculitis from the 
initial rating evaluation is at issue; and that such 
disability is and has been manifested by symptoms of 
exudation or constant itching, extensive lesions, or marked 
disfigurement since the effective date of the gr initial 
rating evaluation for service-connected folliculitis.  The 
Board concludes that the medical evidence of record is 
sufficient to warrant assignment of an increased rating of  
30 percent for that disability; and that the increased rating 
of 30 percent assigned for the veteran's service-connected 
folliculitis should be, and is, effective June 13, 1991.  See  
Fenderson, 12 Vet. App. 119 (1999).  

The veteran has not asserted that the schedular ratings are 
inadequate.  Further, the record in this case presents no 
evidence or argument to reasonably indicate that the 
provisions of  38 C.F.R. § 3.321(b)(1) (1999) are potentially 
applicable.  There is no evidence of circumstances which the 
apprpopriate officials might find so "exceptional or 
unusual" as to warrant an extraschedular rating.  Shipwash 
v. Brown,  8 Vet.App.  218, 227 (1995).  Accordingly, the 
Board will not address the issues of benefit entitlement 
under the provisions of  38 C.F.R. § 3.321(b)(1) (1999).  The 
Board further notes that a schedular 100 percent rating for 
PTSD is in effect, and that individual unemployability under  
38 C.F.R. Part 4, § 4.16 is not for consideration.  VAOGCPREC 
6 -19.


ORDER

An increased rating of  30 percent for service-connected 
folliculitis is granted, effective June 13, 1991.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

